Citation Nr: 1743908	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  15-14 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for a left hip disability.

2. Entitlement to service connection for left knee disability.

3. Entitlement to service connection for right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran had active service from April 1954 to March 1957.

These matters come before the Board of Veterans' Appeals (Board) from a June 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which denied the claims on appeal.
 
In October 2015, the Board remanded the Veteran's claims.  The file has now been returned to the Board for further consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a right knee disability, addressed in the REMAND portion of the decision below, is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Resolving all doubt in favor of the Veteran, his left hip disability, diagnosed to include arthritis, has existed continuously since separation from service.

2. Resolving all doubt in favor of the Veteran, his left knee disability, diagnosed to include arthritis, has existed continuously since separation from service.





CONCLUSIONS OF LAW

1. The requirements for service connection for a left hip disability are met.  38 U.S.C.A. §§ 1101, 1131, 1133, 5107 (West 2002 & Supp. 2016); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2. The requirements for service connection for a left knee disability are met.  38 U.S.C.A. §§ 1101, 1131, 1133, 5107 (West 2002 & Supp. 2016); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1131, 1133; 38 C.F.R. § 3.303 (a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  In order to establish service connection, the evidence must generally show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

The second and third Shedden/Caluza elements can be established through a demonstration of continuity of symptomatology.  Where the Veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, the Veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  In addition, such chronic diseases may be presumed to have been incurred in or aggravated by service if it becomes manifest to a degree of compensable degree or more within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1133; 38 C.F.R. §§ 3.307, 3.309.  In the present appeal, the Veteran's left hip and left knee disabilities have been diagnosed to include arthritis, a chronic disease listed under 38 C.F.R. § 3.309 (a). 

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  The Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In statements made during the course of the appeal, including during his May 2014 VA examination and October 2015 Board hearing, the Veteran asserts that his left hip and left knee disabilities are related to his in-service work and training marching, running, conducting heavy-duty obstacle courses, crawling, standing guard for long periods of time, and carrying heavy artillery.  He reported that he had an in-service profile limiting his activities.  He asserted that he has continued to experience pain in his left hip and left knee since service.  During his Board hearing, he reported that he sought VA treatment in 1957 for his complaints and was told that he had just "regular pain."  He asserted that he worked in his civilian post-service job, shifting his job positions to handle his pain when required, and did not seek treatment again for a number of years.  

The Veteran's service treatment records include a June 1954 treatment note indicating that he complained of back pain radiating into his legs.  In July 1954, he had a profile for long marches and standing. 

In February 2007, the Veteran sought private treatment for leg and hip pain, and his post-service private and VA treatment records demonstrate leg, hip, and knee pain to the present.  It appears, while private treatment records of such are not available, that he underwent left hip replacement in 2001.  Record of the Veteran's claimed VA treatment in 1957 is not available.

A May 2014 VA treatment records includes a diagnosis of left hip pain, status-post total hip replacement with degenerative disease.  During a VA examination in May 2014, the Veteran was diagnosed with left hip status-post total hip replacement and left knee degenerative arthritis.  The examiner recited the Veteran's pertinent medical history and opined that his disabilities were not related to service, as there was no evidence of evidence of chronicity of the conditions since service.  The examiner, in essence, reissued the same opinion in August 2016.  The examiner did not consider the Veteran's lay statements of continued symptoms since service.  The opinions are thus of no probative value in the present appeal. Reonal v. Brown, 5 Vet. App. 458 (1993) (medical opinions have no probative value when they are based on an inaccurate factual predicate).

The Veteran is competent to report that he has experienced symptoms related to his left hip and left knee, back pain radiating down his legs, and specific pain in the left hip and left knee joints, during and since separation from service, and the Board finds no basis upon which to consider that he is not credible in this regard.  Layno, 6 Vet. App. 465, 470; 38 C.F.R. § 3.159 (a)(2).  

Based on the forgoing, and resolving all doubt in favor of the Veteran, there is evidence of current left hip and left knee disabilities, each diagnosed to include arthritis by studies, and evidence of in-service back pain that radiated down his legs and lay statements of symptoms that have continued to the present.  38 U.S.C.A. §§ 1101, 1131, 1133; 38 C.F.R. §§ 3.307, 3.309; Walker, 708 F.3d 1331, 

at 1337-39.  The Board thus finds that service connection for left hip and left knee disabilities, each diagnosed to include arthritis, is warranted.


ORDER

Service connection for a left hip disability is granted.

Service connection for a left knee disability is granted.


REMAND

During a VA examination in May 2014, the Veteran was diagnosed with right knee status-post total knee replacement.  The examiner recited the Veteran's pertinent medical history and opined that the Veteran's disability was not related to service, as there was no evidence of evidence of chronicity of the condition since service.  
The Board, in its December 2015 Remand, sought an adequate medical opinion as to the etiology of the Veteran's right knee disability that considered his lay statements as to his in-service and post-service continued right knee symptoms.  While the examiner, in August 2016, discussed the Veteran's age at the time of his joint replacement; in essence, she reissued the same opinion in August 2016.

On remand, the Board seeks medical comment as to whether the Veteran's right knee, replaced, may be diagnosed to include arthritis, as his left hip joint, having been replaced, was diagnosed in May 2014 as left hip pain, status-post total hip replacement with degenerative disease.  Again, the Board also seeks an adequate medical opinion as to the etiology of the Veteran's right knee disability that considers his lay statements as to his in-service and post-service continued right knee symptoms.  The Veteran has offered lay statements as to his symptoms and, for the purpose of rendering an etiological opinion; the examiner should consider such statements as fact. 

Finally, the Veteran's representative has not offered a statement in support of the Veteran's claim resultant to the Board's December 2015 Remand.  On remand, the AOJ should provide the representative such an opportunity. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain an addendum opinion from the VA examiner who conducted the May 2014 examination and who offered the August 2016 opinion or, if unavailable, from another appropriate examiner, regarding the Veteran's right knee disability.  Inform the examiner that the May 2014 and August 2016 opinions were inadequate as they were not made with consideration of the Veteran's lay statements as to his in-service and post-service continued right knee symptoms and were based on a lack of clinical evidence of chronicity; and inform the examiner that he/she should consider the Veteran's lay statements as fact. 

(a) The examiner should opine as to whether the Veteran's right knee, replaced, may be diagnosed to include arthritis; as his left hip joint, having been replaced, was diagnosed in May 2014 as left hip pain, status-post total hip replacement with degenerative disease.  If physical examination is required in order to respond, so schedule the Veteran.

(b) The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's right knee disability had its clinical onset during active service or is related to any incident of service, to include the rigors of service described by the Veteran (i.e., crawling during heavy-duty obstacle courses, lifting heavy artillery, marching, running, and prolonged standing).

The examiner should consider the service treatment records from June 1954 showing complaints of back weakness with shooting pain radiating to legs; the July 1954 permanent physical profile limiting long marches and prolonged standing; and the Veteran's lay statements that he has had continuous pain and symptoms since service. 

The examiner must provide a complete explanation for all opinions and conclusions reached, taking into account, and citing where appropriate, the evidence in the record, including the Veteran's reports of his history.

2. After completing any other warranted development, readjudicate the claim on appeal.  If the benefit sought is not granted, the Veteran and his representative must be furnished a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

3.  Finally, the Veteran's representative must be provided an opportunity to complete a VA Form 646.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


